MEMORANDUM **
Larry A. Stockett appeals pro se from the district court’s order denying his motion for relief from summary judgment in the Securities and Exchange Commission’s (“SEC”) civil enforcement action against *704Stockett. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Delay v. Gordon, 475 F.3d 1039, 1043 (9th Cir.2007), and we affirm.
The district court entered final judgment on the SEC’s action on March 4, 2004, and Stockett filed his motion for relief from judgment on June 13, 2005. To the extent Stockett’s motion was made on the basis of excusable neglect or fraud and therefore pursuant to Fed.R.Civ.P. 60(b)(1) or 60(b)(3), it was untimely, and the district court lacked jurisdiction to consider the merits of the motion. See Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir.1989). To the extent Stockett’s motion was based on the catch-all provision of Rule 60(b)(6), he failed to demonstrate “extraordinary circumstances” that prevented him “from taking timely action to prevent or correct an erroneous judgment.” United States v. Alpine Land & Reservoir Co., 984 F.2d 1047,1049 (9th Cir.1993).
We do not consider the merits of the underlying judgment. See Floyd v. Laws, 929 F.2d 1390, 1400 (9th Cir.1991) (“An appeal from a denial of a Rule 60(b) motion brings up only the denial of the motion for review, not the merits of the underlying judgment.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.